EXHIBIT 10.27





September 12, 2003






Dale S. St. Arnold
9563 E. Monument Drive
Scottsdale, AZ 85262




Re:       Letter of Understanding





Dear Dale:



On behalf of Vanguard Health Systems, Inc. (the “Company”), I am pleased to make
the
following commitment to you in respect of severance pay:





            Termination of Employment Prior to a Change of Control



            In the event the Company terminates your employment without cause
prior to June 30,
            2004 and prior to a Change of Control (as defined in a certain
Severance Protection
            Agreement between you and the Company) of the Company, you will be
entitled to
            receive from the Company severance pay, payable $31,500 per month,
for a period of
            twelve (12) months after your termination  and you will also be
entitled to continued
            participation for 12 months in the Company’s medical, dental and
vision plans under
            COBRA on an employer subsidized basis.



Sincerely,



VANGUARD HEALTH SYSTEMS, INC.



By:/s/ Jim Johnston                                  
            Jim Johnston
            Senior Vice President Human Resources



cc:        Larry Hough
            Ronald Soltman